DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3, 4, 6, 7, 10-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Juergen (DE 4224614: Translation included) in view of Thome (EP 2506770) and Burdick (US 3,791,477).
▪ Regarding claims 1 and 10:
Juergen discloses: 
A mobile base (30) integral with a medical imaging machine (Fig. 3);
an air cushion platform configured to: 
generate a layer of pressurized air that directly contacts the ground to form an air cushion (34) between the air cushion platform and the ground when pressurized air is supplied, and 
maintain the mobile base and its medical imaging machine stable on the ground when not supplied with pressurized air (¶ 0010 provides for locking the rollers); 
an apron (33) that surrounds the air cushion platform, wherein the apron is configured to come into contact with the ground to limit air exhaust when the air cushion is formed (¶ 0011).
¶ 0010 provides for steerable rollers for the precise positioning of the device; however, Juergen does not directly disclose an orientable drive wheel.  The reference also does not directly disclose that the rollers are disposed within the air cushion platform or contact the ground while the air cushion generates a layer of air or provide for a retractable wheel

Thome teaches a medical imaging machine with a mobile base (Fig. 1) with at least one orientable drive wheel (36 - ¶ 0016). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Juergen as taught by Thome in order to provide a well-known driving means (motor) for driving the wheels.

Burdick teaches a transport device with air cushions (11) with a retractable drive wheel (col. 1, ln. 64-col. 2, ln. 4; wheel raised and lowered via 17) disposed within the air cushion platform (see Fig. 1); Col. 2, ln. 1-4 indicates that the wheel is urged into engagement with the ground and col. 3, ln. 51-54 provide for stopping the transporter by using the air motor as a brake (indicating contact with the ground) while deflating the air bearings to lower the transporter.
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Juergen as taught by Thome and Burdick in order to stabilize the device when the air cushion is in use and provide a means of raising the wheels to ensure stability of the device when in use by reducing the likelihood of incidental contact between the wheels and the floor.

▪ Regarding claim 6: 
Juergen discloses an air re- use system with an air way collecting the air exiting the air cushion (see ¶ 0011 providing for enclosed space 36 which is used to feed air back into the system).
▪ Regarding claims 7, 11, 12: 
Juergen discloses a compressor (¶ 0011) configured to supply the mobile base with pressurized air.
▪ Regarding claims 13-15: 
The air cushion platform of Juergen comprises a plurality of air tunnels (32) that direct pressurized air, when supplied, toward and in contact with the ground to form the air cushion (34).
▪ Regarding claim 23: The embodiment of Fig. 2 of Juergen illustrates a plurality of wheels that are configured to be oriented at different angles.  
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include separately orientable wheels in order to provide greater control over the steering of the device.

▪ Regarding claim 4: Thome also teaches that the drive wheel is driven by at least one motor (traction motors 34, 35 and direction motors 42, 43) the at least one motor coupled to a controller (50) configured to input at least an instruction value on destination, an instructed value on trajectory and data on position of the medical imagining machine, the data on position being provided by at least one sensor (56 optical position sensor – see ¶ 0074), and to generate and output the respective direction and speed for the wheel (¶ 0054).
▪ Regarding claim 16:
¶ 0056 provides for multidirectional wheels capable of moving the device in every direction.
▪ Regarding claims 19 and 20: Thome teaches a freewheel system configured to undergo rotational movement induced by the drive wheels (¶ 0055).
Based on the teaching of Thome, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Juergen in order to provide a means of precisely positioning the device.

▪ Regarding claim 17: 
Burdick teaches that the wheel is configured to contact the ground when the air cushion platform generates the layer of pressurized air (col. 3, ln. 13-17: indicating that the wheel is in contact with the ground in the presence of pressurized air) and is mounted to a spring (air spring 17).  
Accordingly, the modified Jeurgen reference would provide for an apron and wheel that contact the ground when the platform is not supplied with pressurized air.
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Juergen as taught by Thome and Burdick in order to stabilize the device when the air cushion is in use and provide a means of adjusting the position of the wheels.

4.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Juergen in view of Thome and Burdick as applied to claim 7 above, and further in view of Harvey (US 4,417,638).
Juergen, Thome and Burdick disclose as discussed above, but do not directly disclose the placement of the compressor.
Harvey teaches an air cushion device with a compressor that may be placed on the device in one embodiment, or be carried separate from the device (col. 1, ln. 42-52).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Juergen as taught by Thome, Burdick and Harvey in order keep all of the components of the device together, by mounting the compressor to the device.
It would have also been obvious to a person having ordinary skill in the art to modify Juergen as taught by Thome, Burdick and Harvey in order to decrease the overall weight of the device.
5.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Juergen in view of Thome and Burdick as applied to claim 1 above, and further in view of Juergen (DE 102005052784 – Juergen II: translation previously provided).
Juergen, Thome and Burdick disclose as discussed above, but do not directly disclose a sensor to measure the distance from the ground, or a regulation system.
Juergen II teaches a mobile base for a medical device (Fig. 1) which includes a sensor configured to measure a distance between the air cushion platform and the ground (¶ 0015) and a regulation system configured to control the layer of pressurized air (¶ 0015: providing for the measurements from the sensors to be forwarded to the control, which regulates the distance via the pressure in the air cushions.  This process indicates that the distance is continually fed to the controller).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Juergen as taught by Thome, Burdick and Juergen II in order to provide additional control over the placement of the device by optimizing the position of the device.

Response to Arguments
Applicant's arguments filed 3/14/22 have been fully considered but they are not persuasive.
Regarding the element of the drive wheel continuously engaging the ground:  Examiner notes that col. 3, ln. 7-12 of Burdick provide for supplying air to the air bearings, not the air cylinder of the drive wheel.  Additionally, col. 3, ln. 17-22 of Burdick provide for a scenario that may be used if it is desired to move the device without using the air motor.  The preceding section (ln. 14-17) specify that the wheels are urged downward to engage the ground surface to prevent drift when floating on the air bearings, while lines 23-33 provide for using the air motor to move the device forward or in reverse.  Accordingly, because there is a scenario in which the drive wheel contacts the ground in both the presence and absence of pressurized air, the reference reads on the claimed feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAURICE L WILLIAMS/Examiner, Art Unit 3611         


/TONY H WINNER/Primary Examiner, Art Unit 3611